ACCEPTED
                                                                                                                                                                               03-17-00693-CV
                                                                                                                                                                                     21351690
                                                                                                                                                                     THIRD COURT OF APPEALS
                                                                                                                                                                               AUSTIN, TEXAS
                                                                                                                                                                            12/18/2017 1:32 PM
                                                                                                                                                                             JEFFREY D. KYLE
                                                                                                                                                                                        CLERK


                                                                                NO. 03-17-00693-CV
                                                                                                                                                          FILED IN
                                                ****************************************3rd COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                    12/18/2017 1:32:26 PM
                                                                   In the Court of Appeals for the
                                                                                                                                                       JEFFREY D. KYLE
                                                                   Third Supreme Judicial District                                                           Clerk
                                                                       Sitting in Austin, Texas

                                                ****************************************

                                                            JOHN KARL RUDOLPH, Appellant

                                                                                                       V.

                                                             DEBRA ANN JAMIESON, Appellee

                                                ****************************************

                                            On Appeal From the 146th Judicial District Court
                                                        of Bell County, Texas
                                                       Cause Number 236,883-B

                                                ****************************************

                                             FIRST MOTION FOR EXTENSION OF TIME
                                                  TO FILE APPELLANT’S BRIEF

                                                ****************************************

TO THE HONORABLE COURT OF APPEALS:

                Now comes JOHN KARL RUDOLPH, Appellant, and files this, his First Motion

for Extension of Time to File Appellant’s Brief, and in support hereof would respectfully

show the Court the following:

                1.              This is an appeal from an order that was signed by the trial court on July 26,

2017. Appellant filed a Motion to Correct and/or Reform Court Order on August 24, 2017,

and then his Notice of Appeal on October 23, 2017.


N:\Higdon\Appeals\RudolphJohnK-GraceWilhelm-116-R12-BellCty\3rd Ct App - Austin\Appellant's Mot For Ext of Time to File App's Brief-20171218.docx
                2.              Appellant’s Brief is due to be filed today, December 18, 2017.

                3.              Appellant hereby requests an extension of time to file his Appellant’s Brief

until January 8, 2018, a period of an additional 21 days.

                4.              As grounds for this extension of time, Appellant would show that the

undersigned counsel has been diligent in his efforts to timely complete and file said Brief.

However, due to Appellant’s attorney’s heavy case load and related emergencies and trial

court deadlines, as well as Appellant’s attorney’s philanthropic commitments, Appellant’s

attorney has been prevented from completing the Appellant’s Brief that is due today,

December 18, 2017.

                5.              For these reasons, Appellant’s counsel is unable to file Appellant’s Brief in

the instant cause by the December 18, 2017 deadline, and respectfully requests an extension

of time to file Appellant’s Brief until January 8, 2018.

                6.              This request for extension is sought not for delay, but that justice may be

done.

                7.              Appellant’s attorney has attempted to confer with Appellee’s attorney on this

issue, but no response has been received.

                WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion and enter its Order granting Appellant an extension to file his Appellant’s Brief




N:\Higdon\Appeals\RudolphJohnK-GraceWilhelm-116-R12-BellCty\3rd Ct App - Austin\Appellant's Mot For Ext of Time to File App's Brief-20171218.docx

                                                                                                         2
to January 8, 2018, and for such other and further relief to which Appellant may be justly

entitled.

                                                                                                  Respectfully submitted,

                                                                                                  HIGDON, HARDY & ZUFLACHT, L.L.P.
                                                                                                  12000 Huebner Road, Suite 200
                                                                                                  San Antonio, Texas 78230-1210
                                                                                                  Telephone:     (210) 349-9933
                                                                                                  Telecopier:    (210) 349-9988
                                                                                                  Email: jnhigdon@hhzlaw.com


                                                                                                  By:_____/s/ James N. Higdon_______________
                                                                                                        JAMES N. HIGDON
                                                                                                        TSB#09590500
                                                                                                  ATTORNEYS FOR JOHN KARL RUDOLPH



                                                                                Certificate of Service

      I certify that a true copy of this First Motion for Extension of Time to File
Appellant’s Brief has been served in accordance with rule 9.5 of the Texas Rules of
Appellate Procedure on each party or that party's lead counsel as follows:

Party:                                                           DEBRA ANN JAMIESON
Lead attorney:                                                   M. Bryon Barnhill
Address of service:                                              331 Indian Trail, Suite 101, Harker Heights, TX 76548
E-mail Address:                                                  chandler@barnhillfirm.com
Method of service:                                               E-mail as above and fax to 254-690-4411
Date of service:                                                 December 18, 2017


                                                                                                  ______/s/ James N. Higdon______________
                                                                                                  JAMES N. HIGDON
                                                                                                  Attorney for John Karl Rudolph




N:\Higdon\Appeals\RudolphJohnK-GraceWilhelm-116-R12-BellCty\3rd Ct App - Austin\Appellant's Mot For Ext of Time to File App's Brief-20171218.docx

                                                                                                         3